DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected

Drawings
The drawings were received on 03/29/2019 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claim’s rejection are presented below.

Regarding claim 1, 
Step 1 Analysis: Claims 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Each of the limitations in claim 1 under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example the limitation, “A trainable tensor transformer performing: converting a plurality of input…trainable models” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also perform this conversion process via tensor transformation process. Input tensors are converted to converted tensors to represent features so these features can be used in the model. It falls under evaluation activity of mental process. Similarly, the limitation “converting the inference into prediction tensor” is also a mental process. Human mind can do this conversion once the conversion formula is known. This also falls under evaluation activity of mental process. Also, the limitation “storing the prediction tensor…output record for the input record” is also a mental process which covers the performance of the limitation in the mind. In this limitation, input tensors and prediction tensors are just being stored in an output tensor. A human mind can also do this storing process by assigning a tensor to store input and prediction tensor. The “applying” limitation will be discussed in Prong Two below. 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The limitation of “applying the plurality…for the input record” merely uses or 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of trainable models corresponds to generic machine learning models with no improvements to the model	 is being made. Thus they cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 2,
Step 1 Analysis: Claims 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claims 2 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “converting, by a trainable transformer, for each…plurality of features” is also a mental process because human mind can also perform this conversion process via tensor transformation process (similar to claim 1). The “applying” limitation will be discussed in Prong Two below. 

Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The limitation of “applying, by the trainable tensor transformer…plurality of trainable models” merely uses or applies the converted tensors to train the trainable models. Here the additional element of trainable models don’t serve to integrate a judicial exception into practical application. Limitations that amount to merely linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of trainable models corresponds to generic machine learning models with no improvements to the model	 is being made. Thus they cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 3,
Step 1 Analysis: Claims 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claims 3 is dependent claim of claim 2. Step 2A analysis for claims 2 is discussed in previous section. Each of the additional limitations (which are not part of claim 2), under its broadest reasonable interpretation, covers the performance of the 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The limitation of “wherein said train…plurality of trainable models” merely uses or applies the training process on trainable models. Here the additional element of trainable models don’t serve to integrate a judicial exception into practical application. Limitations that amount to merely linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of trainable models corresponds to generic machine learning models with no improvements to the model	 is being made. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 4,
Step 1 Analysis: Claims 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claims 4 is dependent claim of claim 2. Step 2A analysis for claims 2 is discussed in previous section. Each of the additional limitations (which are not part of claim 2), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “wherein the plurality…an autoencoder” also falls under 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 5,
Step 1 Analysis: Claims 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claims 5 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “wherein said converting…plurality of converted tensors” also falls under mental process because human mind can also perform this conversion process because human mind can also associate training tensors data with the trainable model. Similarly, the limitation “associating each tensor…plurality of input tensors” also involves associating converted tensors with the input tensors. This step can be also be done by human mind. Human mind can link or associate converted tensors with the input tensors given the relationship between the two is available. Also, the limitation “generating the plurality…said associating each tensor” involves generating converted tensors by association process. This 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 6,
Step 1 Analysis: Claims 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claims 6 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “wherein said converting…input record from the queue” involves a conversion process which comprises obtaining the input record. This process or step can also be done by human mind. Human mind can select or obtain input record from the queue.
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 7,
Step 1 Analysis: Claims 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claims 7 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “further comprising applying…each respective output record” involves using tensor transformation process to output record. This process or step can be done by human mind in which tensor transformation can be performed by human mind on the output record.
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 9,
Step 1 Analysis: Claims 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claims 9 is dependent claim of claim 1. Step 2A analysis for 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The limitation of “applying a second trainable…generate a second inference” merely uses or applies trainable tensor transformer to generate inference. Here the additional elements don’t serve to integrate a judicial exception into practical application. Limitations that amount to merely linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of trainable tensor transformer corresponds to a tensor transformation method with no improvements to 

Regarding claim 10,
Step 1 Analysis: Claims 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claims 10 is dependent claim of claim 9. Step 2A analysis for claims 9 is discussed in previous section. Each of the additional limitations (which are not part of claim 9), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “wherein said applying the…bootstrap aggregating (bagging)” involves applying the trainable tensor transformer. This will be discussed in Prong Two below.
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The limitation of “wherein said applying…sample bootstrap aggregating (bagging)” merely uses or applies trainable tensor transformer on the input records based on bagging sampling. Here the additional elements don’t serve to integrate a judicial exception into practical application. Limitations that amount to merely linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of trainable tensor transformer corresponds to a tensor transformation method with no improvements to the method is being made. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 11,
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claim 11 is dependent claim of claim 9. Step 2A analysis for claim 9 is discussed in previous section. Each of the additional limitations (which are not part of claim 9), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “wherein the inference…simultaneously generated” involves generating multiple inferences simultaneously while using the trainable models. This process or step can be done by human mind can ensure to generate inferences from multiple models simultaneously while using these models.
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 12,
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claim 12 is dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitations “said converting…individual records” and “said storing…individual records” are discussed in Prong Two below.
Step 2A Prong Two Analysis: The storing and sending step is recited at a high level of generality and amounts to mere data storing and sending, which is a form of insignificant extra-solution activity. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the storing and sending step were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” and “receiving or transmitting data over a network” are a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing and sending step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
Regarding claim 13,
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mathematical calculations without significantly more. Claim 13 is dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, relates to the mathematical calculations. The limitation “wherein the inference…online artifact” involves generating a probability that a user will manipulate an online artifact. Using mathematical calculations, the probability that a user will manipulate an online artifact can be determined.
The claim falls within "mathematical calculations" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 14,
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claim 14 is dependent claim of claim 13. Step 2A analysis for claim 13 is discussed in previous section. Each of the additional limitations (which are not part of claim 13), under its broadest reasonable interpretation, covers the performance of the 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 15,
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of the combination of mental process and mathematical calculations without significantly more. Claim 15 is dependent claim of claim 13. Step 2A analysis for claim 13 is discussed in previous section. Each of the additional limitations (which are not part of claim 13), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “generating…online artifacts” involves mathematical calculations where the probability can be determined using appropriate mathematical calculations. Similarly, the limitation “ranking the plurality of online artifacts based on their respective probabilities” falls under mental process because human mind can also rank online artifacts based on the generated probabilities. Also, the limitation “selecting at least one online artifact… based on said ranking” is also a mental 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 16,
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mathematical calculations without significantly more. Claim 16 is dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in claim 1 analysis section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, relates to the mathematical calculations. The limitation “wherein the inference…for a particular user” involves generating a probability that a particular application or search is suited for a particular user. Using appropriate mathematical calculations, this probability can be determined.
The claim falls within "mathematical calculations" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 17,
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of the combination of mathematical calculations and mental process without significantly more. Claim 17 is dependent claim of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, either relates to the mathematical calculations or a mental process. The limitation “the inference…online artifact” involves generating a probability that a generalized user will manipulate an online artifact. Using appropriate mathematical calculations, this probability can be determined. Also the limitation “the generalized user…multiple users” relates to a mental process in which human mind can ensure the generalized user used in above limitation is based on multiple users.
The claim falls within "mathematical calculations and mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 18,
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claim 18 is dependent claim of claim 1. Step 2A analysis for claim 18 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “wherein the particular of…a user and an artifact” is a mental process in which human mind can ensure that input tensors comprise input tensors representing users, artifact tensors representing artifact, and event tensors representing event.
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 19,
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Claim 19 is dependent claim of claim 1. Step 2A analysis for claim 19 is discussed in previous section. Each of the additional limitations (which are not part of claim 1), under its broadest reasonable interpretation, covers the performance of the limitation in the mind. The limitation “wherein: the plurality…the second user” is a mental process in which human mind can ensure that input tensors comprise first tensors representing first user and/or events and second tensors representing second user and/or events and so on. 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 20, 
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claimed invention is directed to an abstract idea of mental process without significantly more. Each of the limitations in claim 20 under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of non-transitory computer-readable media. For example the limitation, “A trainable tensor transformer performing: converting a plurality of input…trainable models” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also perform this conversion process via tensor transformation process. Input tensors are converted to converted tensors to represent features so these features can be used in the model. It falls under evaluation activity of mental process. Similarly, the limitation “converting the inference into prediction tensor” is also a mental process. Human mind can do this conversion once the conversion formula is known. This also 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional element of non-transitory computer-readable media amounts to no more than mere instructions to apply the exception using a generic computer component. Also, the limitation of “applying the plurality…for the input record” merely uses or applies the trainable models to generate an inference. Here the additional element of trainable models don’t serve to integrate a judicial exception into practical application. Limitations that amount to merely linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of non-transitory computer-readable media amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of trainable models corresponds to generic machine learning models with no 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,5,6,7,9,12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al.  (“Multi-view factorization machines”; hereinafter “Cao”).

Regarding claim 1, Cao teaches A method comprising for each input record of a plurality of input records, a trainable tensor transformer performing: (Page 1999 Section B: “In forward pass, we transform the input tensors into hidden tensors via TF and nonlinear activation and then forward these tensor features layer by layer toward the softmax output layer as the class posteriors.”)
(Page 1999 Section B Para 2: “In forward pass, we transform the input tensors into hidden tensors via TF and nonlinear activation and then forward these tensor features layer by layer toward the softmax output layer as the class posteriors.” Page 1999 Section B Para 2: “This paper tightly incorporates TF into the construction of an NN model and proposes a compact model based on tensor factorized NN (TFNN), which is learned efficiently from tensor inputs.” Page 2001 Section III Para 1: “A compact model can be built by using the factor matrices in different ways and layers. The structure of N-way data is conveyed from inputs to the layered features before calculating the posterior outputs.” Input tensors are converted to transformed into converted tensors. A compact NN model can be built after converting to factorized matrix or tensors)
applying the plurality of trainable models to the plurality of converted tensors to generate an inference for the input record (Section IIIA Last Para: “For N = 3 in Figs. 3(c) and 4, the three-way TFNN is constructed by factorizing and activating an input tensor X into the feature tensor Z {1} by using three-way factor matrices {U(1),U(2),U(3)} and activation function h(·). Such a factorized tensor Z {1} is forwarded and further factorized to produce deep feature tensors {Z {2}, Z {3} , . . .} toward C posterior classification outputs y = {yc}, which are formed by using a softmax function s(·)”  Input tensor are converted into feature tensor. A Tensor factorized neural network (TFNN) is built which used these feature tensor and model output (or inference) is produced using softmax layer”)
(Page 2005 Section E Para 1: “The TFNN factorizes the multiway input tensors and hidden tensors in a layerwise structural model toward the desired target outputs for classification.” Page 2009 last Para: “Such factorization and activation are calculated toward the softmax layer to find a{l} = {a {l} c } ∈ RC by using four-way parameter tensor W = {Wlmnc} ∈ RL×M×N×C via a three-way tensor inner product a {l} c = (W:::c,Z {l−1}) and also the classification outputs y = {yc} ∈ RC via (8).” Prediction output from NN using is generated using softmax function which gives a classification for input data fed into the model)
storing the prediction tensor and the plurality of input tensors into a plurality of output tensors of a respective output record for the input record (Page 2004 Section D Para 1: “TFNN preserves the tensor structure from inputs to hidden features or even to outputs through the factorization over different ways and layers.” Page 2005 Section E Para 1: “The TFNN factorizes the multiway input tensors and hidden tensors in a layerwise structural model toward the desired target outputs for classification” TFNN preserves the tensor structure for input and output tensors (which means that output produced are saved in the form of a tensor). Output tensor contains prediction classification for a given input.)

Regarding claim 2, Chien teaches the method of claim 1.
Chien further teaches further comprising: converting, by a trainable tensor transformer, for each training record of a plurality of training records, a plurality of training tensors of the training record into a second plurality of converted tensors, wherein each converted tensor of the second plurality of converted tensors represents a respective feature of the plurality of (Page 2005 Section E Para 1: “The TFNN factorizes the multiway input tensors and hidden tensors in a layerwise structural model toward the desired target outputs for classification.” Page 1999 Section B Para 2: “In forward pass, we transform the input tensors into hidden tensors via TF and nonlinear activation and then forward these tensor features layer by layer toward the softmax output layer as the class posteriors. TF performs the multilinear transformation.” Multiway input tensors are converted or transformed into converted tensors using TF. Multiple input tensors will generate multiple converted tensors. Transformed/converted tensors represent features)
applying, by the trainable tensor transformer, the plurality of trainable models to the second plurality of converted tensors to train the plurality of trainable models (Page 2008 Section F Para 1: “Table II shows the number of parameters by using different models including NN, TNN, TFNN, CNN and CTFNN. Using NN and TFNN, this number is determined by (23) and (24), respectively.” Plurality of training models are used.” Page 1999 Section B Para 2: “This paper tightly incorporates TF into the construction of an NN model and proposes a compact model based on tensor factorized NN (TFNN), which is learned efficiently from tensor inputs. Our idea is to preserve the tensor structure and build a tensor-factorized MLP, which is trained through the tensor factorized error backpropagation procedure consisting of a forward pass and a backward pass.” Input tensors are transformed or factorized before feeding into the neural network models. Models are trained with this transformed input.)

Regarding claim 5, Chien teaches the method of claim 1.
(Page 2000 Section B Para 2: “Fig. 2(a) and (b) shows two advanced NN models, which involve tensor inputs or tensor weights.” Page 2006 Last Para: “A single fully connected softmax output layer was consistently implemented in different models. The CTFNN was implemented by using the factorized convolution based on 5×5 filter for two-way data or 5×5×3 filter for three-way data.” Trainable models are associated with tensor factorized inputs.)
associating each tensor of the plurality of converted tensors with respective one or more input tensors of the plurality of input tensors (Page 1999 Section B Para 2: “In forward pass, we transform the input tensors into hidden tensors via TF and nonlinear activation and then forward these tensor features layer by layer toward the softmax output layer as the class posteriors.” Page 2001 Section IIIA Para 1: “The idea of integrating TF and NN into an N-way TFNN is originated by incorporating the property… Fig. 4 shows the factorization and activation of a three-way input tensor X into the core tensor A {1} and then the feature tensor Z {1} in the first hidden layer.” Plurality of factorized tensors are associated with plurality of input tensors. Each input tensor is transformed into transformed tensor. Fig 3. Shows the association of input tensor X into feature tensor Z)
generating the plurality of converted tensors based on said associating each trainable model and said associating each tensor (Page 2001 Section IIIA: “The idea of integrating TF and NN into an N-way TFNN is originated by incorporating the property of inverse Tucker decomposition in (3) into MLP where the core tensor A is obtained from an input tensor X by performing an N-way linear transformation using the factor matrices.” Generating Core tensor (which is generated from input tensor) involves integrating Neural Network and Tensor Factorization).

Regarding claim 6, Chien teaches the method of claim 1.
Chien also teaches wherein said converting the plurality of input tensors of the input record into the plurality of converted tensors comprises obtaining the input record from a queue (Section IVA Para 1: “We first introduce four data sets for evaluation of classification system. Fig. 7 shows some example samples.” Also fig. 7 which shows input data/record are obtained from a set of four datasets. Conversion of input tensors to converted or transformed tensors are already taught in claim 5.).

Regarding claim 7, Chien teaches the method of claim 1.
Chien also teaches further comprising applying a second trainable tensor transformer to each respective output record (Page 2009 Last Para: “These outputs are then treated as the inputs to calculate the activation tensor A {2} and the feature tensor Z {2} in the second hidden layer by using the corresponding factor matrices.” The output of layer is treated as input to the next layer. This input is converted to activation tensor and feature tensor using tensor transformation as mentioned in Page 2002 para 1: “TFNN is constructed by factorizing and activating an input tensor X into the feature tensor Z {1}.”

Regarding claim 9, Chien teaches the method of claim 1.
(Page 2008 Section F Para 1: “Table II shows the number of parameters by using different models including NN, TNN, TFNN, CNN and CTFNN. Using NN and TFNN, this number is determined by (23) and (24), respectively.” Plurality of training models are used.” Page 1999 Section B Para 2: “This paper tightly incorporates TF into the construction of an NN model and proposes a compact model based on tensor factorized NN (TFNN), which is learned efficiently from tensor inputs. Our idea is to preserve the tensor structure and build a tensor-factorized MLP, which is trained through the tensor factorized error backpropagation procedure consisting of a forward pass and a backward pass.” Input tensors are transformed or factorized before feeding into the neural network models. Models are trained with this transformed input and produces classification output as mentioned in Section IIIE Para 1 as: “The TFNN factorizes the multiway input tensors and hidden tensors in a layerwise structural model toward the desired target outputs for classification.”
converting, by the second trainable tensor transformer, the second inference into a second prediction tensor (Page 2005 Section E Para 1: “The TFNN factorizes the multiway input tensors and hidden tensors in a layerwise structural model toward the desired target outputs for classification.” Page 2009 last Para: “Such factorization and activation are calculated toward the softmax layer to find a{l} = {a {l} c } ∈ RC by using four-way parameter tensor W = {Wlmnc} ∈ RL×M×N×C via a three-way tensor inner product a {l} c = (W:::c,Z {l−1}) and also the classification outputs y = {yc} ∈ RC via (8).” Prediction output from NN using is generated using softmax function which gives a classification for input data fed into the model. Multiple models are used for output classifications. In each model, softmax function is used to generate prediction)
storing, by the second trainable tensor transformer, the second prediction tensor into said plurality of output tensors of said respective output record (Page 2004 Section D Para 1: “TFNN preserves the tensor structure from inputs to hidden features or even to outputs through the factorization over different ways and layers.” Page 2005 Section E Para 1: “The TFNN factorizes the multiway input tensors and hidden tensors in a layerwise structural model toward the desired target outputs for classification” TFNN preserves the tensor structure for input and output tensors (which means that output produced are saved in the form of a tensor). Output tensor contains prediction classification for a given input.).

Regarding claim 12, Chien teaches the method of claim 1.
Chien also teaches wherein said converting the plurality of input tensors comprises receiving the plurality of input records from a first stream of individual records (Page 2006 Para 1: “We first introduce four data sets for evaluation of classification system. Fig. 7 shows some example samples. 1) MNIST: The Mixed National Institute of Standards and Technology (MNIST) database [19] consists of handwritten digits from 0 to 9 and is widely used for evaluation of classification model… A two-way TFNN is implemented by using two-way training images,” Plurality of input data or records are received and used to build models. They can be called first stream of records)
said storing into the plurality of output tensors of said respective output record comprises sending each said respective output record to a second stream of individual records (Page 2009 Last Para: “After this TF, the outputs of hidden layer are obtained via a nonlinear activation function Z {1} = h(A {1}) ∈ RL×M×N . These outputs are then treated as the inputs to calculate the activation tensor A {2} and the feature tensor Z {2} in the second hidden layer by using the corresponding factor matrices.” Output from this TFNN can be called a second stream of record. Input received for model generation is termed as first stream of record in the previous limitation).

Regarding claim 20, Chien teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more computers (Page 2008 Section F Last Para: “On the other hand, the computation time of running Python codes for different models is evaluated by using the personal computer equipped with an CPU of Intel®CoreTM i7-4770@3.4GHz with 6 cores, a graphics processing unit (GPU) of NVIDIA GeForce GTX TITAN and a memory of 64G RAM…”) cause for each input record of a plurality of input records a trainable tensor transformer performing (Page 1999 Section B Para 2: “This paper tightly incorporates TF into the construction of an NN model and proposes a compact model based on tensor factorized NN (TFNN),… In forward pass, we transform the input tensors into hidden tensors via TF”)
All other limitations are substantially similar to claim 1, and are rejected in the same manner, the same art, and reasoning applying.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (“Tensor-Factorized neural networks”) in view of Fotland et al. (US 9269012B2; hereinafter “Fotland”)

Regarding claim 8, Chien teaches the method of claim 7.
Chien also teaches training, by the trainable tensor transformer, the plurality of trainable models with a plurality of training records to generate a training inference with each output record of a plurality of output records (Page 2006 Para 1: “This database contains 60 000 training images and 10 000 test images. A small set of training images is used for validation. Each digit is centered in a gray-scale image of size 28 × 28. A two-way TFNN is implemented by using two-way training images.” Page 2001 Section III Para 1: “This paper proposes a new type of MLP, called the TFNN, which conducts the multiway factorization in a layered model where the inputs consist of N-way observations Xt and their targets rt for posterior classification outputs.” Trainable tensor factorized neural networks (TFNN) are trained using input training images. Each model produces output classification.)
Chien teaches hypothesis boosting by, for each output record of the plurality of output records: increasing a weight of the output record when the training inference comprises a 
Fotland, however, teaches hypothesis boosting by, for each output record of the plurality of output records: increasing a weight of the output record when the training inference comprises a metric that indicates inaccuracy or nonconfidence of the training inference, and decreasing the weight of the output record when said metric indicates accuracy or confidence of the training inference (Page 11 Last Para: “AdaBoost is a machine learning boosting algorithm which finds a highly accurate hypothesis…Given a data set comprising examples within a class and not within the class and weights based on the difficulty of classifying an example and a weak set of classifiers, AdaBoost generates and calls a new weak classifier in each of a series of rounds. For each call, the distribution of weights is updated that indicates the importance of examples in the data set for the classification. On each round, the weights of each incorrectly classified example are increased, and the weights of each correctly classified example is decreased so the new classifier focuses on the difficult examples (i.e., those examples have not been correctly classified)” Adaboost which is a type of hypothesis boosting technique in which weights are increased for output record that shows incorrect or inaccurate classification. On the other hand, weights are decreased for output record that shows correct or accurate classification.).
training the second trainable tensor transformer based on said hypothesis boosting (Page 11 Last Para: AdaBoost (or hypothesis boosting) method is used to update weights in the classification models. In other words, a weight training is performed using Adaboosting. Col. 22 Lines 43-47: “One of ordinary skill in the art will appreciate that other embodiments may reconstruct 3D points from multiple 2D images, such as approaches based on calculating the trifocal tensor for three images or techniques based on factorization algorithm or bundle adjustment for n images.” Factorized tensors from input training data are involved in building the models).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill to combine the tensor based classification models of Chien with the adaboosting (or hypothesis boosting) of Fotland to adjust weights of outputs for training classification models to achieve highly accurate hypothesis (i.e. low error rate). (Fotland, Page 11, Last Para)

Claims 3,4,10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (“Tensor-Factorized neural networks”) in view of Gunes (“Why do stacked ensemble models win data science competitions”).

Regarding claim 3, Chien teaches the method of claim 1.
Chien does not explicitly teach wherein said train the plurality of trainable models comprises simultaneously applying at least two trainable models of the plurality of trainable models.
Gunes, however, teaches wherein said train the plurality of trainable models comprises simultaneously applying at least two trainable models of the plurality of trainable models (Fig. on Page 3 shows multiple models are simultaneously generated which produces their own predictions on the dataset.).
(Gunes, Page 6, First Para).

Regarding claim 4, Chien teaches the method of claim 2.
Chien does not explicitly wherein the plurality of trainable models comprises a decision tree, a second-order optimization, an additive model, or an autoencoder.
Gunes, however, teaches wherein the plurality of trainable models comprises a decision tree, a second-order optimization, an additive model, or an autoencoder (Page 6 Para 1: “That paper also shows how you can generate a diverse set of models by various methods (such as forests, gradient boosted decision trees, factorization machines, and logistic regression) and then combine them with stacked ensemble techniques such regularized regression methods, gradient boosting, and hill climbing methods.” Fig. on Page 3 also shows models includes decision trees and regression (which is type of an additive model).
Same motivation to combine the teachings of Chien and Gunes as claim 3.

Regarding claim 10, Chien teaches the method of claim 9.
Chien also teaches wherein said applying the second trainable tensor transformer to the plurality of input records comprises applying the second trainable tensor transformer to a subset of the plurality of input records (Page 2006 Para 1: “This database contains 60 000 training images and 10 000 test images. A small set of training images is used for validation. Each digit is centered in a gray-scale image of size 28 × 28. A two-way TFNN is implemented by using two-way training images. This model is compared with an NN trained from one-way vectorized images of size 784×1.” Subset of inputs are used to generate model using tensor factorized neural network. Input tensor are factorized using tensor factorizer which performs tensor factorization as taught in claim 2)
Chien does not explicitly teach that is based on sample bootstrap aggregating (bagging).
Gunes, however, teaches that is based on sample bootstrap aggregating (bagging) (Page 5 3rd last para: “Another simple way to create diversity is to generate various versions of the training data. This can be done by bagging and cross validation.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill to combine the tensor based classification models of Chien with the bagging of Gunes to generate diversified input so multiple different feature set can be generated for different models). (Gunes, Page 5, 3rd last para).

Regarding claim 11, Chien teaches the method of claim 9.
Chien does not explicitly teach wherein the inference and the second inference are simultaneously generated.
Gunes also teaches wherein the inference and the second inference are simultaneously generated (Page 3: Fig. on Page 3 shows prediction or inference generated from each model).
Same motivation to combine the teachings of Chien and Gunes as claim 3.

Claims 13,14,15,16,17,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (“Tensor-Factorized neural networks”; hereinafter “Chien”) in view of Cao (“Multi-view factorization machines”).

Regarding claim 13, Chien teaches the method of claim 1.
Chien does not explicitly teach wherein the inference comprises a probability that a particular user will manipulate a particular online artifact.
Cao, however, teaches wherein the inference comprises a probability that a particular user will manipulate a particular online artifact (Section 1 Para 1: “For example, for the business on the web, it is critical to estimate the probability that the display of an ad to a specific user when s/he searches for a query will lead to a click”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill to combine the tensor based classification models of Chien with the recommender system of Cao to improve the click prediction of an online ad or material  (Cao, Section 1 Last Para).

Regarding claim 14, Chien and Cao teach the method of claim 13.
Cao also teaches wherein the particular online artifact comprises a hyperlink or an advertisement banner (Section 2.1 Para 1: “Considering the problem of click through rate (CTR) prediction for advertising display, for example, an instance corresponds to an impression which involves a user, an ad, and a query.” Section 5.1 Para 3: “The ad URL view includes URLs corresponding to the shown ads.”).


Regarding claim 15, Chien and Cao teach the method of claim 13.
Cao also teaches further comprising: generating, by the trainable tensor transformer, a plurality of inferences (Section 5.1 Bullet 4: “Tensor factorization (TF) is a generalization of matrix factorization to higher orders. We can directly use tensors to model the multi-view data and factorize the weight tensor [2]. When the hinge loss is used, it can be solved in the framework of support tensor machines (STMs)” Section 2 Para 1: “In this section, we first state the problem of multi-view prediction and briefly review the adaptation of existing methods for multi-view prediction, including support vector machines (SVMs), support tensor machines (STMs) and factorization machines (FMs).” Machine learning models are used to find ad click prediction. STMs and FMs models involves tensor factorization.)
wherein each inference of the plurality of inferences comprises a respective probability that the particular user will manipulate a respective online artifact of a plurality of online artifacts (Section 2.1 Para 1: “Considering the problem of click through rate (CTR) prediction for advertising display, for example, an instance corresponds to an impression which involves a user, an ad, and a query.” Section 1 Para 1: “For example, for the business on the web, it is critical to estimate the probability that the display of an ad to a specific user when s/he searches for a query will lead to a click.” Click through rate prediction, which gives the probability that a user will click a given ad, is determined using machine learning models described above)
(Section 5.1 Para 2: “A regression task for rating prediction is studied on the public dataset, Movie-Lens. Ratings are made on a 5-star scale, with half star increments. Each rating in this dataset has three views, i.e., users, movies and implicit user feedback.” Section 1 Para 3: “For example, users who have high purchase power (i.e., a positive latent factor, auser > 0) may have interests in luxury products (aad > 0). However, a thoughtful recommender system should not always recommend luxury products to these users regardless of the query context. In Table 1, it is unreasonable to recommend a luxury bag (aad > 0) to the user when s/he searches for a disease (aquery < 0), in which case some relevant medicines or medical books (aad < 0) would seem better choices.” Ranking of relevant online sites or materials or ads based on ratings, and further ranking of these online materials is performed based on the user profile so a better recommendation can be made)
selecting at least one online artifact of the plurality of online artifacts to present to the particular user based on said ranking (Section 1 Para 3: “For example, users who have high purchase power… would seem better choices.” A relevant online materials are recommended to a user based on the user profile or interest (a ranking was performed accordingly as discussed in previous limitation).
Same motivation to combine the teachings of Chien and Cao as in claim 13.

Regarding claim 16, Chien teaches the method of claim 1.
Chien does not explicitly teach wherein the inference comprises a probability that a particular search result or a particular employment opportunity is suited for a particular user.
(Section 1 Para 1: “For example, for the business on the web, it is critical to estimate the probability that the display of an ad to a specific user when s/he searches for a query will lead to a click.” A particular ad is displayed to a user which can result in a click. In other words, that ad is more suitable for the said user because there is a higher probability that this ad will result in a click by the said user).
Same motivation to combine the teachings of Chien and Cao as in claim 13.

Regarding claim 17, Chien teaches the method of claim 1.
Cien does not explicitly teach wherein: the inference represents a probability that a generalized user would manipulate a particular online artifact, the generalized user is based on multiple users.
Cao, however, teaches wherein: the inference represents a probability that a generalized user would manipulate a particular online artifact, the generalized user is based on multiple users (Section 1 Para 1: “For example, for the business on the web, it is critical to estimate the probability that the display of an ad to a specific user when s/he searches for a query will lead to a click. This process involves three entities: users, ads, and queries.” Section 5.1 Para 2: “The implicit feedback view is constructed following SVD++ [8] to capture users' history information.” The probability that a user will click on an online material/ad is based on historical data of multiple users.)
Same motivation to combine the teachings of Chien and Cao as in claim 13.

Regarding claim 18, Chien teaches the method of claim 1.
Chien does not explicitly teach wherein the plurality of input tensors comprises: one or more user tensors that represent at least one user, one or more artifact tensors that represent at least one online artifact, and/or one or more event tensors that represent at least one event that occurred between a user and an artifact.
Cao, however, teaches wherein the plurality of input tensors comprises: one or more user tensors that represent at least one user, one or more artifact tensors that represent at least one online artifact, and/or one or more event tensors that represent at least one event that occurred between a user and an artifact (Abstract Para 1: “Specifically, to predict whether a user will click an ad in a query context, there are available features extracted from user profile, ad information and query description, and each of them can only capture part of the task signals from a particular aspect/view.” Section 5.1 Para 1: “To evaluate the performance of multiview prediction, we conduct extensive experiments on the MovieLens dataset for movie rating prediction (regression) and the BingAds dataset for CTR prediction (classification), respectively.” Section 2.3 Para 1: “Cao et al. investigated multi-view classification by modeling features interactions across views as a tensor, i.e., X = x(1)      x(m) 2 RI1Im” Users, artifact (or ads) and event (user click) are part of input data involved in making prediction models. Tensor transformations are performed on input data making them input tensors)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill to combine the tensor based classification models of Chien tensor factorized (Cao, Section 1 Last Para).

Regarding claim 19, Chien teaches the method of claim 1.
Chien does not explicitly teach wherein: the plurality of input tensors comprises: a first one or more tensors that represent a first user and/or events that involved the first user, and a second one or more tensors that represent a second user and/or events that involved the second user; the inference represents a probability that the first user is similar to the second user or that preferences of the first user are similar to preferences of the second user.
Cao, however, teaches wherein: the plurality of input tensors comprises: a first one or more tensors that represent a first user and/or events that involved the first user (Section 2.1 Para 1: “Therefore, suppose                         
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                        
                     = (                         
                            
                                
                                    x
                                
                                
                                    (
                                    1
                                    )
                                    T
                                
                            
                        
                    ,…,                         
                            
                                
                                    x
                                
                                
                                    (
                                    m
                                    )
                                    T
                                
                            
                        
                     ) is an impression,                         
                            
                                
                                    x
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                     contains information of the user profile,                         
                            
                                
                                    x
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                     is associated with the ad information, and                         
                            
                                
                                    x
                                
                                
                                    (
                                    3
                                    )
                                
                            
                        
                     is the description from the query aspect”. Here                         
                            T
                        
                     in the equation represent a tensor. Therefore, user related information are used in the form of a tensor.                         
                            
                                
                                    x
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                     represents user related information of a given user, which may be called a first user)
and a second one or more tensors that represent a second user and/or events that involved the second user (Section 2.1 Para 1: Similarly user related information are captured for other users as well because in multi-view prediction a dataset of users are used which contains multiple users as mentioned in Section 5.1 Para 1: “To evaluate the performance of multiview prediction, we conduct extensive experiments on the MovieLens dataset for movie rating prediction…Each rating in this dataset has three views, i.e., users, movies and implicit user feedback.”)
the inference represents a probability that the first user is similar to the second user or that preferences of the first user are similar to preferences of the second user (Section 1 Para 3: “Assume that we have obtained a latent factor representing wealth/price-related attributes for each entity (i.e., users, ads and queries) in the advertising system of a search engine, as illustrated in Table 1. For example, users who have high purchase power (i.e., a positive latent factor, auser > 0) may have interests in luxury products (aad > 0).” It’s evident Cao considered one way to group users is based on wealth/price-related attributes so these users can be targeted relevant content to increase click-through rate. In other words, it is assumed that user preferences are similar (luxury products), when users have high purchase power.)
Same motivation to combine the teachings of Chien and Cao as in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure – Georgescu et al. (US20160174902A1). Bogdan teaches tensor factorization of input data and extracting features from input data. The method also user Adaboost algorithm.
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
09/08/2021
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116